DISMISS; and Opinion Filed February 20, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00080-CR

                         JAKALE ERRION CHANDLER, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81464-2013

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                    Opinion by Justice Brown
       Jakale Errion Chandler appeals his conviction for forgery. In September 2013, appellant

pleaded guilty and received a five-year sentence, probated for five years. When the State

subsequently filed a motion to revoke community supervision, appellant pleaded true to the

allegations in the State’s motion to revoke. On December 22, 2017, the trial court found the

allegations true and assessed punishment at two years in prison. Appellant filed his notice of

appeal in the trial court on January 23, 2018. Because it appeared his notice of appeal was

untimely, we asked appellant and the State to file letter briefs addressing the Court’s jurisdiction.

Appellant responded, arguing his appeal was timely because the letter he mailed to trial counsel

saying he wanted to appeal, was postmarked within the thirty-day deadline for filing an appeal.
       The right to appeal a criminal conviction is created by statute. McKinney v. State, 207
S.W.3d 366, 374 (Tex. Crim. App. 2006). Appellate courts may consider appeals by criminal

defendants only after conviction or the entry of an appealable order and a timely filed notice of

appeal. See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.); TEX. R. APP.

P. 26.2(a). Absent a timely filed motion for new trial, the notice of appeal must be filed within

thirty days after the day sentence is imposed. TEX. R. APP. P. 26.2(a).

       The judgment in this case was signed December 22, 2017. Because appellant did not file

a motion for new trial, his notice of appeal was due thirty days later, or January 22, 2018. TEX. R.

APP. P. 4.1, 26.2(a)(1). Appellant’s notice of appeal was filed in the trial court on January 23,

2018, one day after the deadline had expired. No motion to extend time to file the notice of appeal

was filed in this Court. See TEX. R. APP. P. 26.3. Under these circumstances, we conclude

appellant’s notice of appeal is untimely.

       In reaching this conclusion, we reject appellant’s argument that his letter, postmarked

January 9, 2018 to trial counsel stating that he wanted to appeal, was timely under Texas Rule of

Appellate Procedure 9.2 and Castillo v. State, 369 S.W.3d 196 (Tex. Crim. App. 2012).

       Rule 9.2 provides that a document mailed on or before the last day for filing and received

within ten days after the filing deadline is considered timely if “it was sent to the proper clerk.”

TEX. R. APP. P. 9.2 (emphasis added); see Castillo, 369 S.W.3d at 201 (document is timely filed if

sent to the clerk of the trial court by United States Postal Service and received within ten days after

filing deadline). In his jurisdictional letter brief, appellant concedes he sent the January 9th letter

indicating his desire to appeal to trial counsel. He also attached a copy of the letter which is

addressed to trial counsel. Because appellant did not send the letter to the clerk of the trial court,

we conclude it was not timely filed under rule 9.2. See Castillo, 369 S.W.3d at 201.




                                                 –2–
       We dismiss this appeal for want of jurisdiction.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

180080F.U05




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JAKALE ERRION CHANDLER,                            On Appeal from the 199th Judicial District
 Appellant                                          Court, Collin County, Texas
                                                    Trial Court Cause No. 199-81464-2013.
 No. 05-18-00080-CR         V.                      Opinion delivered by Justice Brown,
                                                    Justices Francis and Stoddart participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 20th day of February, 2018.




                                             –4–